Citation Nr: 9917713	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  90-31 111	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right leg 
amputation and stump revisions based on VA hospitalization 
and treatment from 5 January to 22 June 1984.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for coccydynia.

3. Entitlement to service connection for gastrointestinal 
disability as a result of exposure to ionizing radiation.

4. Entitlement to service connection for polycythemia vera as 
a result of exposure to ionizing radiation.

5. Entitlement to service connection for a dental disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1954 to April 1958.  
By rating action of February 1984, the San Francisco, 
California RO denied service connection for coccydynia.  The 
veteran was notified of the denial and of his appellate 
rights by letter of March 1984, but he did not file a timely 
appeal therefrom.  

By rating action of January 1986, the RO denied compensation 
benefits pursuant to the provisions of 38 U.S.C. § 351 (now 
38 U.S.C.A. § 1151) for a right leg amputation and stump 
revisions based on VA hospitalization and treatment from     
5 January to 22 June 1984.  The veteran was notified of the 
denial subsequently in January 1986 and filed a Notice of 
Disagreement therewith in May 1986.  A Statement of the Case 
was issued in June 1986.  In August 1986, the veteran's 
representative requested, on the veteran's behalf, an 
extension of time to file a Substantive Appeal.  By letters 
subsequently in August 1986, the RO notified the veteran and 
his representative that he had until 16 June 1987 to file a 
Substantive Appeal.  In May 1987, the veteran's 
representative requested, on the veteran's behalf, a 30-day 
extension to file a Substantive Appeal.  By letters 
subsequently in May 1987, the RO notified the veteran and his 
representative that he had until       16 July 1987 to file a 
Substantive Appeal.  On 14 August 1987, the RO received the 
veteran's Substantive Appeal.  By letters of March 1988, the 
RO notified the veteran and his representative that he needed 
to submit new and material evidence to reopen his claim, 
inasmuch as a timely Substantive Appeal had not been filed by 
16 July 1987. 

This appeal originally arose from a January 1990 rating 
action which denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (then 38 U.S.C. § 351) on 
the grounds that new and material evidence had not been 
submitted to reopen the claim.  In April 1991, the veteran 
gave testimony at a hearing on appeal conducted by Members of 
the Board of Veterans Appeals (Board), including the 
undersigned, in Washington, D.C.  By decision of July 1991, 
the Board found that new and material evidence had been 
submitted to reopen the claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (then 
38 U.S.C. § 351) for a right leg amputation and stump 
revisions based on VA hospitalization and treatment from 5 
January to 22 June 1984, but denied the claim based on a de 
novo review of the entire evidence of record.  

The veteran subsequently appealed the Board's July 1991 
decision to the U.S. Court of Appeals for Veterans Claims 
(known as the U.S. Court of Veterans Appeals prior to March 
1999 (hereinafter, the "Court").  Upon a March 1993 Joint 
Motion of the VA Secretary and the appellant (Joint Motion), 
and upon consideration of its decision in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. 
Brown, 5 F. 3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 
513 U.S. 115 (1994), the Court vacated the Board's July 1991 
decision which denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 and remanded that issue to 
the Board for compliance with instructions contained in the 
Joint Motion.  [redacted].  In March 1995, amended regulations were 
published deleting the fault or accident requirement of 
38 C.F.R. § 3.358, in order to conform the regulations to the 
U.S. Supreme Court's decision.  By decision of May 1995, the 
Board remanded the 38 U.S.C.A. § 1151 issue to the RO for 
further development of the evidence and for due process 
development, including readjudication under the amended 
regulations.  By February 1997 Supplemental Statement of the 
Case (SSOC), the Oakland, California RO denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 on 
the basis of a review of all the evidence of record under the 
amended regulations, and the case was returned to the Board 
in October 1997 for further appellate consideration.      

This appeal also arises from a February 1997 rating action 
which denied service connection for coccydynia on the grounds 
that new and material evidence had not been submitted to 
reopen the claim, and also denied service connection for 
gastrointestinal disability and polycythemia vera, each as a 
result of exposure to ionizing radiation, and for a dental 
disorder.

In a March 1998 statement, the veteran appears to raise the 
issue of entitlement to service connection for a post-
traumatic stress disorder.  That issue has not been 
adjudicated by the RO and is not properly before the Board 
for appellate consideration at this time, and is thus 
referred to the RO for appropriate action.  


REMAND

In his September 1997 Substantive Appeal, the veteran left 
blank a box provided for him to check if he wanted a hearing 
before a Member of the Board, but then did check a box 
indicating that he would appear personally at a hearing 
before a Member of the Board in Washington, D.C.  By letter 
of April 1999, the Board requested the veteran to clarify 
whether he wanted to attend a hearing before a Member of the 
Board in Washington, D.C. or at the RO, or whether he no 
longer wanted a hearing.  The veteran responded in May 1999 
that he wanted to attend a hearing before a Member of the 
Board at the RO.  Under the circumstances, this case is 
REMANDED to the RO for the following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
to the Board for further appellate consideration.  No further 
action on the part of the RO is required with respect to the 
issues on appeal.  The RO need not readjudicate the claims, 
and an SSOC need not be issued.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


